Title: Treasury Department Circular to the Commissioners of Loans, 19 November 1790
From: Treasury Department,Hamilton, Alexander
To: Commissioners of Loans


Treasury DepartmentNov. 19th 1790.
Sir
Several applications have been made by subscribers and transferrees of the new loan for more than one certificate for the sum belonging to them respectively. I am of opinion on further reflection that it will greatly promote the convenience of the Stockholders and so far favorably affect the public debt; and therefore authorize you to accommodate all those who define it, with certificates of such size as they may require.
If the owner of a certificate of the Register of the Treasury should desire to subscribe the same for his own account in your office you may, if he applies in person, receive the same on loan, but if he applies by another his authority by power of Attorney or at least by letter must be produced and left in your office.
Should any person desire to subscribe a register’s certificate for one to whom it does not by its face belong, a transfer on the back of the certificate must be made in one of the enclosed forms (A & B) from the owner of the registered debt to him for whom it is to be subscribed, or a power from the owner to some person to subscribe it for the applicant must accompany the certificate.
I am, Sir, Your obedt. servant
A Hamilton
P.S. Another instruction will be of use. When a Certificate is presented by an Agent to be subscribed (as mentioned in the second paragraph of the foregoing letter) for the Creditor in whose name such Certificate is he should endorse it as follows—I  agent for  in the within certificate named in virtue of the annexed power of Attorney (or instruction if it be by letter) do hereby request that the sum of  therein mentioned may be passed to the Credit of the said  on account of a Loan to the United States, proposed by the Act of Congress of the fourth day of August 1790.
